Appeal by the defendant from a judgment of the Supreme Court, Kings County (Wade, J.), rendered March 16, 1999, convicting him of criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly rejected the defendant’s argument that the prosecution’s race-neutral explanation for its peremptory challenge to a prospective juror was pretextual. A trial court’s conclusion that a facially race-neutral explanation is not pretextual should be accorded great deference on appeal (see, Hernandez v New York, 500 US 352). This is particularly true where, as here, the reason for challenging a prospective juror is based, at least in part, upon certain nonverbal responses and reactions of the prospective juror, which the trial court had the opportunity to observe (see, People v Rivera, 220 AD2d 782; People v Bennett, 206 AD2d 382). Accordingly, under the circumstances presented, we will not disturb the findings of the trial court. Bracken, J. P., O’Brien, Florio and Schmidt, JJ., concur.